DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Olsson (US 2017/0071804) in view of Olsen (US 2007/0152427).
Regarding claim 1-4, 9, and 11, Olsson discloses a mobility device (100) comprising: 
a main frame (e.g., bottom of seat base 44, see Fig. 4),
front drive wheel swing arms (28, 38) pivotally connected to the main frame (via rotation mechanisms 26, 36), 
front drive wheels (24, 34) connected to a respective one of the drive wheel swing arms (226, 36), 
wheel motors (29, 39), each wheel motor being configured to drive a respective drive wheel (24, 34),
a rear wheel swing arm (58) pivotally connected to the main frame (via rotation mechanism 56),
a rear wheel (54) connected to the rear wheel swing arm (48), and 
an actuating device (56 see ¶0117-0121 describing the rotation of the swing arm via actuator 56) configured to control a rear wheel swing arm angle between the rear wheel swing arm (58) and the main frame (seat base) independently of control of the wheel motors, thereby adjusting the wheelbase (W1, W2) of the device,
the mobility device (100) further comprising: 
a body support system (40) configured to support the body of a user, wherein the body support system (40) includes a lower body support system (44; see Fig. 4), and wherein the body support system (40) comprises an upper body support system (42) pivotally connected to the lower body support system (44; at rotary actuator 46, see ¶0182). 
Olsson does not disclose that the wheelchair’s body support system is pivotally connected to the main frame.
Olsen teaches another wheelchair including pivoting arm (120) mounted wheels, which are mounted to an elongated main body (110) which supports a body support system (105).  The body support system (105) being pivotally connected to the main frame (110; at seat adjustment mechanism 116, which allows the seat to tilt at joint 109 in a forward-backward direction).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present application to have modified the mobility device of Olsson to include the elongated body with separate seat tilt feature taught by Olsen to arrive at the claimed device.  A person of ordinary skill in the art would have been motivated to combine them at least because doing so constitutes applying known techniques (e.g., providing a rigid chassis/frame that supports the suspension and seating of vehicles) to known devices (e.g., wheelchairs with articulating wheel arms and adjustable seats) ready for improvement to yield predictable results (e.g., a wheelchair that is better tailored to the specific needs/wants of its user by providing additional articulations to increase the possible seat-to-wheel/ground positions).
Regarding claims 5-6 and 14, Olsson discloses that the mobility device includes inertial sensors (e.g., 3-axis accelerometers and 3-axis gyros, see e.g., ¶0052) and a control system, wherein the control system is configured to control the actuating devices (26, 36, 56) and thereby the rear wheel swing arm angle and the seat based on measurements by the inertial sensors (see e.g., ¶0052 describing the use of the sensors to adjust the angle of the wheel arms based on the measurements taken by the sensors, see also 0056-0060 describing how the controller can selectively control the various angle-adjusting actuators either together or separately to place the user at desired position).
Regarding claims 7-8, as discussed above with respect to claims 5-6, Olsson discloses that the control system uses the information from inertial sensors to dynamically adjust the angle of the wheel swing arms to maintain balance/leveling of the mobility device (see also, ¶s 0203-0212 describing how the sensor data is collected and compared).  Implicit to this determination is that the center of gravity of the device is used in ascertaining whether the device is traveling too fast (¶0203).    Olsson further discloses that the controller is configured to “measure, record, and compare” the wheelchair’s movement.  A reasonably broad interpretation of this comparison operation reads upon the limitation of storing all possible swing arm angles as this information would be necessary to allow for the controller to compare that measured data to ascertain whether the device is level and traveling at a safe speed for a given swing arm angle.
Regarding claim 10, Olsson discloses in one embodiment (see Fig. 6) that the rear swing arm actuator (56) is positioned rearward of the front swing arm actuator (26) presenting a longitudinally elongated configuration relative to the coaxial embodiment shown in the other Figures.
Further, Olsen teaches that the main body (110) from the above combination is longitudinally elongated with the front swing arms and rear swing arms positioned at opposite ends of the body.
Regarding claim 12, Olsson discloses that the mobility device is powered by batteries (see e.g., ¶0063), but does not explicitly recite that those batteries are lithium ion batteries.  Official Notice is taken that rechargeable lithium ion batteries are a well-known expedient used to power electric wheelchairs/mobility devices and that one skilled in the relevant art would readily appreciate that the device of the Olsson/Olsen combination could utilize batteries of that type. 

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or fairly suggest the following in combination with all of the other recited elements and limitations: that the two drive wheel swing arms are connected by a transversal linking mechanism that adjusts the vertical positions of these two wheels such that lowering one wheels raised the other wheel.  Olsson provides for independent control of the two motors, while the embodiment of Fig. 6 rotates the two wheels in the same direction; rather than in opposite directions. 

Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference(s) as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Including U.S. Pat. Pub. No. 2002/0121394 to Kamen which teaches that the center of gravity of a mobility device is used to dynamically balance the system during operation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE CLEMMONS/             Primary Examiner, Art Unit 3618